Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0135876 to Holm in view of US 6161500 to Kopacz in view of US 2002/0094388 to Fonash.
Claims 1-2, 6-7
Holm teaches a method for making grating structures generally useful in a variety of optical applications [0002] including waveguides [0010].  The process includes forming the grating structure using conventional methods such as lithographic methods [0056] and filling the structure with silica deposited by PECVD [0068].  As would be readily apparent from using a lithographic process, the “teeth” of the diffraction grating can be different from the supporting substrate [0041].  SiN is one exemplary material (Id.) and has a refractive index of 2.0.  Although Holm does teach that the fill material can have a different refractive index than the grating [0039] and can be selected from a list including silica (refractive index of 1.47) [0068], Holm does not teach selecting silica in an anticipatory manner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice Holm and select silica from the list of fill materials.  
Holm does not teach separate introduction of the oxygen precursor and silicon precursor.  However, Kopacz teaches a method for performing PECVD where the precursor gases are kept separate until they 
Holm/Kopacz do not teach the temperature or pressure at which the PECVD process should occur.  However, Fonash teaches a method for depositing a silica layer by PECVD at low temperature and low pressure (abstract).  In particular, the temperature is 25-250 °C and the pressure is 0.001-100 Torr [0011].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice Holm/Kopacz and look to Fonash for a suitable temperature and pressure for depositing silica by PECVD.

Claims 5, 8:
Quartz is listed as a fill material [Holm, 0039].

Claims 3-4, 9-10, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0135876 to Holm in view of US 6161500 to Kopacz in view of US 2002/0094388 to Fonash in view of US 2015/0322286 to Cabrini.
Previously cited prior art references are discussed above, but do not teach the “teeth” of the diffraction grating are a metal oxide.  However, Cabrini teaches a lithographic process for patterning in the optical field [0006].  As shown in Fig. 1, nanoimprint lithography forms a titania grating (refractive index of 1.7-2.2) [0022].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Holm and form the “teeth” using titania instead of SiN in order to achieve a desirable refractive index.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0135876 to Holm in view of US 6161500 to Kopacz in view of US 2002/0094388 to Fonash in view of US 2017/0294339 to Tapily.
The prior art references discussed above do not teach annealing the silica layer.  However, Tapily teaches a method for filling a grating structure with silica including a post-deposition annealing step at 500°C [0058].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a post-deposition annealing step.  In addition to suitability, such annealing is understood to density the material.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0135876 to Holm in view of US 6161500 to Kopacz in view of US 2002/0094388 to Fonash in view of US 2015/0322286 to Cabrini in view of US 2011/0156987 to Magnusson.
The prior art references discussed above do not teach multiple diffraction layers.  However, Magnusson teaches a method for forming multilevel periodic layers [0009] that are advantageous over multilayer thin film (i.e., uniform layers) and single layer periodic structures in the optical field [0006-0008].  The process is optimized for the particular end use, but includes multiple layer having different diffraction patterns (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the steps of forming the grating structure creating a multilayer grating structure.  Doing so results in efficient optical structures having particularly tuned properties

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive in light of co-filed claim amendments.  Therefore, the rejection has been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1759